DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on April 8, 2021.  Primary Examiner acknowledges Claims 1-52 are pending in this application, with Claims 1, 5, 7, 9-13, 15-23, 25, 26, 28-46, and 49-52 having been currently amended, and Claims 43-45, 47, and 48 having been withdrawn from consideration.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election traverse of the elected invention in the reply filed on April 8, 2021 is acknowledged.  Primary Examiner agrees in light of Applicant’s new amendments to the independent claims, the  inventions are no longer independent or distinct as the subject matter is encompassed throughout the claim listing.  Consequently, as proposed by Applicant on Page 13/13 the claims to be examined are Claims 1-42, 46, and 49-52; thus leaving Claims 43-45, 47, and 48 to be withdrawn from consideration. 
Claims 43-45, 47, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “150m” has been used to designate “olfactory area” (Para 00199) and “olfactory region”.  Appropriate correction is required. 
Reference character “26” has been used to designate “passageway” and “pipe” (Para 00235). Appropriate correction is required.
Reference character “26w” has been used to designate “passageway” and “pipe”.  Appropriate correction is required.
Reference character “2g” has been used to designate “nasal insert” and “insert” (Para 00169).  Appropriate correction is required.
Reference character “5g” has been used to designate “valve member” and “valve” (Para 00169).  Appropriate correction is required.
Reference character “7” has been used to designate “seal” and “member”. Appropriate correction is required.
Reference character “24”x has been used to designate “distal opening” and “downstream opening”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
Reference character “150m” has been used to designate “olfactory area” (Para 00199) and “olfactory region”.  Appropriate correction is required. 
Reference character “26” has been used to designate “passageway” and “pipe” (Para 00235). Appropriate correction is required.
Reference character “26w” has been used to designate “passageway” and “pipe”.  Appropriate correction is required.
Reference character “2g” has been used to designate “nasal insert” and “insert” (Para 00169).  Appropriate correction is required.
Reference character “5g” has been used to designate “valve member” and “valve” (Para 00169).  Appropriate correction is required.
Reference character “7” has been used to designate “seal” and “member”. Appropriate correction is required.
Reference character “24”x has been used to designate “distal opening” and “downstream opening”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 13, 14, 24, 25, 29, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 8, 9, 13, 14, 24, 25, 29, 36, and 38 recite the term “required effect”; however, the breadth and scope of the term “required effect” does not appear to be adequately represented.  Primary Examiner is unsure of what is the “required effect”, what feature(s) make up the ability of the “required effect” to be reached, and what is the purpose of achieving the “required effect”.   Turning to the original specification as filed, the term “required effect” is utilized in multiple instances: intranasal administration of agents to treat ailments (Para 0013), generic disclosures to the nasal insert… to create required effect (Para 0059, 0066, 0078, 0079), the usage of “unitary thread-like elements” to create required effect (Para 0061), the usage of “leaf-like element” to create required effect (Para 0065), the usage of “leaf-shaped….thread-like” to create required effect (Para 0082), the usage of “flat leaf” to create required effect (Para 0089), the usage of “thread-like element” to create required effect (Para 0092 and 0097), etc.  Turning back to the claim listing, Applicant does not appear to recite In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Primary Examiner is unsure if the claimed “required effect” is a function of the structure or a function of the application of the nasal insert for delivery of medicament.  Dependent Claims 10, 11, 14, 15, 26, 27, 30, 37, and 39-42 incorporates the indefinite subject matter from which they depend.  Appropriate correction and clarification is required.  
Specifically, Claim 1 recites “specific region(s)” and “specific area(s)”; however, this term appears to be indefinite.  Primary Examiner is unsure if Applicant is alleging “region(s)” are the same or different than “area(s)”.  Dependent claims incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required.
Specifically, Claim 1 recites “the body extends along a path” and Claim 2 recites “the path includes a curved portion”; however, these claim limitations appear to be unclear.  As recited in the claims the body is inserted into the nasal cavity.  Is Applicant alleging the path is an outer tube or some other physical structure surrounding/encasing the body OR is Applicant alleging the path is the nasal cavity of the patient itself?  From a reading of the claims, it appears Applicant’s path is referring to the naturally occurring phenomenon of the shape of the nasal cavity of a human body having a curvature. If so, this language may result in a rejection 35 U.S.C. 101.  Dependent claims incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 46, 49, 51, and 52 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Levin (6,491,940). 
As to Claim 1, Levin discloses a nasal insert (4A-4L) for insertion into a nasal cavity (best seen Figures 4A-4C, “a body 100, preferably a generally elongate body such as a swab or a tube, which has a shape which conforms to the shape of the nasal cavity and has distal portion having a distal end 103.” Column 46, Lines 50-55), comprising a body (100, “a body 100, preferably a generally elongate body such as a swab or a tube, which has a shape which conforms to the shape of the nasal cavity and has distal portion having a distal end 103.” Column 46, Lines 50-55) having an inner surface (defined by the interior of 100) defining at least one passageway one or more lumens 101 extending from the proximal end thereof to one or more outlet ports 102 extending from the lumen to the exterior of the elongate body.” Column 47, Lines 45-50) and an outer surface (defined by the exterior of 100), wherein the body (100) extends along a path to direct incoming or outgoing air and/or components to reach a specific area (A, “the apex A of the nasal cavity, as illustrated in FIG. 4, without injuring the patient. The apex of the nasal cavity is the superior and posterior portion of the nasal cavity which lies posterior to the nasal septum and anterior to the sphenoethmoidal recess.” Column 46, Lines 55-60) of the nasal cavity and/or beyond it and/or to prevent the reach of incoming and/or outgoing air to the specific area (A, “the apex A of the nasal cavity, as illustrated in FIG. 4, without injuring the patient. The apex of the nasal cavity is the superior and posterior portion of the nasal cavity which lies posterior to the nasal septum and anterior to the sphenoethmoidal recess.” Column 46, Lines 55-60) beyond it and/or to reduce the amount of air and/or components in a specific area (A, “the apex A of the nasal cavity, as illustrated in FIG. 4, without injuring the patient. The apex of the nasal cavity is the superior and posterior portion of the nasal cavity which lies posterior to the nasal septum and anterior to the sphenoethmoidal recess.” Column 46, Lines 55-60) of the nasal cavity and/or beyond it. 
As to Claim 2, Levin discloses nasal insert body includes a curved portion (“the elongate body may have a generally curved or angled shape, wherein the longitudinal axis of the elongate body is angled at the distal end, with respect to the longitudinal axis at the proximal end. … The elongate body may be flexible along its entire length, or it may comprise one or more flexible or hinged sections, whereby the longitudinal axis of the distal end of the body body is bent or curved along the surface of the plane, either at one point, at several points along its length, or over its entire length, such that the longitudinal axis of the elongate body is angled at the distal end, with respect to the longitudinal axis at the proximal end, as described above. The body thereafter has a shape which conforms to the shape of a human nasal cavity.” Column 47, Liens 25-40). 
As to Claims 3 and 4, Levin discloses nasal insert body includes a plurality of segments (“The elongate body may be flexible along its entire length, or it may comprise one or more flexible or hinged sections, whereby the longitudinal axis of the distal end of the body may be deflected from the longitudinal axis at the proximal end.” Column 47, Lines 1-15, also see: “One or more sections of the elongate body may be curved to facilitate insertion of the body past the nasal conchae, or to conform the shape of the body to the shape of the nasal cavity, in order that the body may rest more securely and comfortably in the nasal cavity after insertion.” Column 47, Lines 35-45).  Regarding the “traverse” limitation of Claim 4, as shown in Figure 4D the segments of outlets 102 are traversed on opposite sides. 
As to Claim 5, Levin discloses the body (100) having a first passageway (101, “the preferred elongate body, may have one or more lumens 101 extending from the proximal end thereof to one or more outlet ports 102 extending from the lumen to the exterior of the elongate body.” Column 47, Lines 45-50) and then plural ends - second and third ends (“one or more outlet ports 102 extending from the lumen to the exterior of the elongate body.” Column 47, Lines 45-50), wherein the ends are located at the distal end (103) of the body (100) and the opening of the first passageway (101) is at the proximal end of the patient. 
one or more lumens 101 extending from the proximal end thereof to one or more outlet ports 102 extending from the lumen to the exterior of the elongate body.” Column 47, Lines 45-50).
As to Claims 7 and 49, Levin discloses the body (100) may be constructed with a seal (110, “elongate instrument 110 may be threaded through the lumen and, optionally, extended out of the outlet port 102. For example, the elongate instrument 110 can be maintained in a compressed state within the body 100 of the device during insertion of the device into a nostril, and can be expanded thereafter (e.g. upon engorgement with liquid agent provided, for example by way of the lumen 101, as illustrated in FIG. 4M). In various embodiments the elongate instrument may include a swab, rosette, balloon, etc. which is impregnated or coated with a pharmaceutically active composition and which is extended or inflated from the lumen through the outlet port following placement of the distal end of the elongate body in the apex of the nasal cavity (i.e. as in FIGS. 4F, 4G, and 4H).” Column 48, Lines 25-40). 
As to Claim 8, Levin discloses the body (100) construction permits the administration of pharmaceutically active agents by intranasal delivery (Abstract). This ability to administer drugs by intranasal delivery appears to be the claimed “required effect”.  
As to Claim 9-11, Levin discloses the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50) constructed to support the administration of pharmaceutically active agents by intranasal delivery (Abstract). This ability to administer drugs by intranasal delivery appears to be the claimed “required effect”.  

As to Claims 13-15 and 46, Levin discloses the construction of the body (100) having a “leaf” shape (best seen Figures 4F and 4G) whereby “The exterior portion has (i) a flattened portion situated peripherally between the proximal end and the distal portion for seating the nozzle against the nasal septum of the patient” Column 13, Lines 15-25; “Outlet ports may also be located substantially at one peripheral location relative to the elongate body (e.g. all on one side of a flattened elongate body), or they may be peripherally distributed around the perimeter of the body.” Column 48, Lines 1-10). This construction provides the ability to administer drugs by intranasal delivery which appears to be the claimed “required effect”.  Regarding the combination of the leaf and threads as claimed in Claim 15 and 46, as shown in Figure 4G has the leaf with the “flattened portion” and the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50).  
	As to Claim 51, Levin discloses in Figure 4I the combination of a seal (110, “elongate instrument 110 may be threaded through the lumen and, optionally, extended out of the outlet port 102. For example, the elongate instrument 110 can be maintained in a compressed state within the body 100 of the device during insertion of the device into a nostril, and can be expanded thereafter (e.g. upon engorgement with liquid agent provided, for example by way of the lumen 101, as illustrated in FIG. 4M). In various embodiments the elongate instrument may include a swab, rosette, balloon, etc. which is impregnated or coated with a pharmaceutically active composition and which is extended or inflated from the lumen through the outlet port following placement of the distal end of the elongate body in the apex of the nasal cavity (i.e. as in FIGS. 4F, 4G, and 4H).” Column 48, Lines 25-40) and the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50).  Additionally, Levin discloses nasal insert body includes a plurality of segments (“The elongate body may be flexible along its entire length, or it may comprise one or more flexible or hinged sections, whereby the longitudinal axis of the distal end of the body may be deflected from the longitudinal axis at the proximal end.” Column 47, Lines 1-15, also see: “One or more sections of the elongate body may be curved to facilitate insertion of the body past the nasal conchae, or to conform the shape of the body to the shape of the nasal cavity, in order that the body may rest more securely and comfortably in the nasal cavity after insertion.” Column 47, Lines 35-45).  
As to Claim 52, please see the rejection of Claim 1 which discloses the components of the nasal insert device.  Regarding the concept of “required effect”, Levin discloses the body (100) construction permits the administration of pharmaceutically active agents by intranasal delivery (Abstract). This ability to administer drugs by intranasal delivery appears to be the claimed “required effect”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-42 and 50 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Levin (6,491,940) in view of Barbut et al. (9,265,922). 
As to Claims 16, 17, 21, 31-34, Levin discloses a body (100) construction that permits the administration of pharmaceutically active agents by intranasal delivery (Abstract); yet, does not expressly disclose the construction having the use of a valve in communication with the passageway.  
Barbut teaches a similar device to Levin for the purpose of administering a pharmaceutically active agents by intranasal delivery (Abstract), wherein the nasal body (Figures 1-5) have multiple constructions including the use of multiple lumens at both the proximal and the distal ends, multiple balloon seals, and the construction of deflector/seals.  Regarding the claimed valve structure, Barbut teaches a “one way valve” can be utilized with the suction lumen to direct the removal of gas from the intranasal passage (Column 7, Lines 50-55, also see Column 10, Lines 20-25). In light of the multiple lumen construction of Barbut to provide suction (x20), delivery of NO gas (x14), delivery of air to the lungs (x18), and to inflate a balloon seal (x16), the desire to control the directionality of gases during the therapy treatment was known. Regarding the term “flap” valve as claimed in Claim 32, “one way valves” are 
As to Claims 18, 35, and 41, Levin discloses a body (100) construction that permits the administration of pharmaceutically active agents by intranasal delivery (Abstract); yet, does not expressly disclose the construction having the use a deflector. 
Barbut teaches a similar device to Levin for the purpose of administering a pharmaceutically active agents by intranasal delivery (Abstract), wherein the nasal body (Figures 1-5) have multiple constructions including the use of multiple lumens at both the proximal and the distal ends, multiple balloon seals, and the construction of deflector/seals.  Regarding the claimed deflector, Barbut teaches one construction (Figure 5) incorporating a deflector in the form of a mask (530) which is non-sealable (as claimed in Claim 35) additionally, another construction (Figure 4) incorporates a dual balloon construction (428/426) wherein at least one of the balloons (428/426) effectively deflects the passage of air externally to the passageway. In light of the multiple lumen construction of Barbut to provide suction (x20), delivery of NO gas (x14), delivery of air to the lungs (x18), and to inflate a balloon seal (x16), the desire to control the directionality of gases during the therapy treatment was known. Therefore, it would have been obvious to one having ordinary skill in the art to modify the body of Levin to include the use of a deflector, as taught by Barbut in order to direct the removal/delivery of gases to/from the interior and exterior of the nasal passage. 

Barbut teaches a similar device to Levin for the purpose of administering a pharmaceutically active agents by intranasal delivery (Abstract), wherein the nasal body (Figures 1-5) have multiple constructions including the use of multiple lumens at both the proximal and the distal ends, multiple balloon seals, and the construction of deflector/seals.  Regarding the claimed multiple lumen construction, Barbut teaches the function of each lumen to provide suction (x20), delivery of NO gas (x14), delivery of air to the lungs (x18), and to inflate a balloon seal (x16), wherein this specific multiple lumen construction provides a sophisticated treatment protocol for the needs of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the single proximal end inlet of Levin to include multiple inlets at the proximal end as taught by Barbut to provide sophisticated treatment protocol for the needs of the patient in order to provide suction, delivery, air through to the lungs, and to block/seal regions. 
As to Claims 23 and 50, the modified Levin, specifically Levin discloses the body (100) may be constructed with a seal (110, “elongate instrument 110 may be threaded through the lumen and, optionally, extended out of the outlet port 102. For example, the elongate instrument 110 can be maintained in a compressed state within the body 100 of the device during insertion of the device into a nostril, and can be expanded thereafter (e.g. upon engorgement with liquid agent provided, for example by way of the lumen 101, as illustrated in FIG. 4M). In various embodiments the elongate instrument may include a swab, rosette, balloon, etc. which is impregnated or coated with a pharmaceutically active composition and which is extended or inflated from the lumen through the outlet port following placement of the distal end of the elongate body in the apex of the nasal cavity (i.e. as in FIGS. 4F, 4G, and 4H).” Column 48, Lines 25-40).  Additionally it should be noted Barbut also teaches the use of seals (x28 and x26), wherein these seals function as “occluding devices” (“Posterior occlusion device 226 is positioned at the distal end of the delivery catheters 210, 212 anterior to the choana and posterior to the nitric oxide orifices 224. When positioned in the nasal cavity of a patient, posterior occlusion device 226 blocks any nitric oxide that may build up in the nasal cavity from entering the nasopharynx and lungs as best seen in FIG. 6. Posterior occlusion device 226 may comprise a rigid member, an expandable member, a compressible member, a sponge, a porous member, a plug, a balloon, foam and combinations of the foregoing.” Column 8, Lines 45-50). 
As to Claim 24, the modified Levin, specifically Levin discloses the body (100) construction permits the administration of pharmaceutically active agents by intranasal delivery (Abstract). This ability to administer drugs by intranasal delivery appears to be the claimed “required effect”.  Additionally, it should be noted Barbut also provides for intranasal delivery agents (Abstract). Thus, the constructions of both Levin and Barbut provide the ability to administer drugs by intranasal delivery which appears to be the claimed “required effect”.  
As to Claims 25-27, the modified Levin, specifically Levin discloses the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50) constructed to support the administration of pharmaceutically active agents by intranasal delivery (Abstract). 
As to Claim 28, the modified Levin, specifically Levin discloses the use of a “hook” (106, best seen Figure 4D, “The distal end 103 of the body 100 is preferably smooth or rounded, and may optionally have a smooth or rounded member 106 attached thereto.” Column 49, Lines 45-55). As best seen in Figure 4C, the construction of the bulbous region would effective hook or retain its position within the nasal cavity should the nasal anatomy be swollen. This construction provides the ability to administer drugs by intranasal delivery which appears to be the claimed “required effect”.  
As to Claims 29, 30, and 42, the modified Levin, specifically Levin discloses the construction of the body (100) having a “leaf” shape (best seen Figures 4F and 4G) whereby “The exterior portion has (i) a flattened portion situated peripherally between the proximal end and the distal portion for seating the nozzle against the nasal septum of the patient” Column 13, Lines 15-25; “Outlet ports may also be located substantially at one peripheral location relative to the elongate body (e.g. all on one side of a flattened elongate body), or they may be peripherally distributed around the perimeter of the body.” Column 48, Lines 1-10). This construction provides the ability to administer drugs by intranasal delivery which appears to be the claimed “required effect”.  Regarding the combination of the leaf and threads as claimed in Claim 15 and 46, as shown in Figure 4G has the leaf with the “flattened portion” and the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50).  Regarding the “trigger” limitation, each of these administration devices have an actuator 
As to Claims 36, the modified Levin, specifically Levin discloses multiple configurations having at least two component constructions (hook/leaf/thread) for supporting the administration of intranasal delivery medicament to the patient; yet, does not expressly disclose or teach the specific combination of a hook and leaf.
In light of the relationship of each of these component constructions to support the administration of intranasal delivery of medicament to the patient through the nasal cavity, it would have been obvious to one having ordinary skill in the art to select the desired component or combinations thereof in order to best met the customized treatment protocol and anatomy of the patient, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable conditions involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the hook and leaf combination provide a particular advantage, solve a stated problem or serve a purpose different from that of facilitating the customized treatment protocol based on the anatomy of the patient; thus, the use of the specific construction appears to lack criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Levin as the resultant effect would yield the predictable results of a customized treatment protocol based on the anatomy of the patient.  As Levin has already considered the individual construction of thread, hook, and leaf, as well as the combination of leaf with threads and seal with threads further permutations are obvious.  Therefore, it would have been obvious to one having ordinary skill in the art to select the 
	As to Claim 37, the modified Levin, specifically Levin discloses the body may be constructed with a “degradable sheath may, for example, be made of a material which degrades shortly following contact with moisture.” (Column 49, Lines 60-65) and additionally, a temperature sensitive material “the nozzle is constructed of a material which is, either initially or under certain conditions (e.g. above a certain temperature), deformable. Such a material may, for example, be a wax or a plastic which becomes pliable when heated to a temperature above normal body temperature (i.e. >about 98.degree. F.), but below a temperature which will cause injury to human nasal epithelium upon contact therewith for several minutes (i.e. <about 108.degree. F.). Other exemplary materials are plastic composition which either remains plastic (e.g. a closed cell foam) or are which hardens with time (e.g. a polymerizing plastic). According to this latter embodiment, the nozzle is inserted into a nostril of the patient who will thereafter use the nozzle, in order to conform the nozzle to the interior geometry of that patient's nasal cavity.” (Column 51, Lines 10-40). 
As to Claim 38, the modified Levin, specifically Levin discloses the use of “thread-like elements” (104, best seen Figure 4E, 4G, and 4I, “The body may also be constructed of, or have a portion comprising, an absorbent material 104.” Column 49, Lines 45-50) constructed to support the administration of pharmaceutically active agents by intranasal delivery (Abstract). This ability to administer drugs by intranasal delivery appears to be the claimed “required effect”.  


Inventorship
Although the instant application inventor is indicated to be “Adva Beck” of Israel, while the inventor of the conflicting patent(s) appears to be “Adva Beck Amon” of Israel, it appears the instant application is eligible for double patenting as the inventors appear to be the same person.  Additionally, Primary Examiner notes the instant application and the conflicting patents both utilized the same Attorney firm “The Webb Law Firm”.  Consequently, Primary Examiner possesses a reasonable suspicion a double patenting rejection should be issued. Should Applicant wish to allege “Adva Beck” of Israel is a different person/inventor/entity from the inventor of the conflicting patent(s) “Adva Beck Amon” of Israel, Applicant is invited to provide an affidavit/declaration in order to obviate the double patenting rejection herewith. Therefore, Applicant is now advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 25, 41, and 43 of U.S. Patent No. 8,517,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader than the patent claims. It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims they are not patentably distinct from the patent claims.
With respect to all the claims, both recite the features of a nasal insert having an inner surface defining a passageway, and an outer surface, whereby a specific region/area of the patient’s nasal cavity (patent: “olfactory region”) experiences direct, beyond (patent: “bypass”), or reduced (via patent: “seal”) air/gas flow.
Although the instant application inventor is indicated to be “Adva Beck” of Israel, while the inventor of the conflicting patent(s) appears to be “Adva Beck Amon” of Israel, it appears the instant application is eligible for double patenting as the inventors appear to be the same person.  Additionally, Primary Examiner notes the instant application and the conflicting patents both utilized the same Attorney firm “The Webb Law Firm”.  Consequently, Primary Examiner possesses a reasonable suspicion a double patenting rejection should be issued. Should Applicant wish to allege “Adva Beck” of Israel is a different person/inventor/entity from the inventor of the conflicting patent(s) “Adva Beck Amon” of Israel, Applicant is invited to provide an affidavit/declaration in order to obviate the double patenting rejection herewith. Therefore, Applicant is now advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 8,839,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader than the patent claims. It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 .
With respect to all the claims, both recite the features of a nasal insert having an inner surface defining a passageway, and an outer surface, whereby a specific region/area of the patient’s nasal cavity (patent: “olfactory region”) experiences direct, beyond (patent: “bypass”), or reduced (via patent: “seal” Claim 1, “blockage” Claim 24) air/gas flow.
Although the instant application inventor is indicated to be “Adva Beck” of Israel, while the inventor of the conflicting patent(s) appears to be “Adva Beck Amon” of Israel, it appears the instant application is eligible for double patenting as the inventors appear to be the same person.  Additionally, Primary Examiner notes the instant application and the conflicting patents both utilized the same Attorney firm “The Webb Law Firm”.  Consequently, Primary Examiner possesses a reasonable suspicion a double patenting rejection should be issued. Should Applicant wish to allege “Adva Beck” of Israel is a different person/inventor/entity from the inventor of the conflicting patent(s) “Adva Beck Amon” of Israel, Applicant is invited to provide an affidavit/declaration in order to obviate the double patenting rejection herewith. Therefore, Applicant is now advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia (2010/0030187), Yee (4,886,493), Scheer (3,903,893), Shaari (2013/0085472) and Levin (2018/0256867) each disclose the construction of a nasal insert for the administration of a medicament via intra nasal delivery. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785